EXHIBIT 10.2

[gmsg2kv0kz4b000001.jpg]

 

 

 

Notice of Grant of PERFORMANCE SHARE UNIT Award

and Award Agreement

 

 

 

#ParticipantName#

Grant Date:#GrantDate#

 

Grant Type:PSU

 

Award No.:#ClientGrantID#

 

 

 

Effective #GrantDate#, you have been granted a target award of #QuantityGranted#
Performance Share Units (“Award”) under the Devon Energy Corporation 2017
Long-Term Incentive Plan.  Each Performance Share Unit that vests entitles you
to one share of Devon Energy Corporation (the “Company”) Common Stock.  The
vesting of these Performance Share Units is determined pursuant to the following
two-step process: (i) first, the maximum number of Performance Share Units in
which you can vest shall be calculated based upon the Company’s TSR (as defined
in Schedule A of the Award Agreement) over the Performance Period (as defined in
the Award Agreement), (ii) then, if the value (based on the fair market value of
a share of Common Stock on the last day of the Performance Period) of the
aggregate number of Performance Share Units calculated under clause (i) exceeds
the Payout Value Limit described on Schedule A, the number of Performance Share
Units calculated under clause (i) shall be reduced so that the value (based on
the fair market value of a share of Common Stock on the last day of the
Performance Period) of the total number of vested Performance Share Units is
equal to the Payout Value Limit.  The maximum number of Performance Share Units
that you can earn based on clause (i) during the Performance Period will be
calculated as follows: #QuantityGranted# x 200%, with actual payout based on the
performance level achieved by the Company with respect to the Performance Goal
set forth on Schedule A.

 

This Award also entitles you to be paid Dividend Equivalents as set forth in the
Award Agreement.

 

*Vesting Schedule

 

 

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Company's 2017
Long-Term Incentive Plan and the Award Agreement, both of which are attached and
made a part of this document.

 






 

 

 



--------------------------------------------------------------------------------

 

DEVON ENERGY CORPORATION

2017 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

 

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) is entered
into as of #GrantDate# (the “Date of Grant”), by and between Devon Energy
Corporation, a Delaware corporation (the “Company”), and #ParticipantName# (the
“Participant”);

W I T N E S S E T H:

WHEREAS, the Devon Energy Corporation 2017 Long-Term Incentive Plan (the “Plan”)
permits the grant of Performance Units (hereinafter referred to as “Performance
Share Units”) to employees, officers and non-employee directors of the Company
and its Subsidiaries and Affiliated Entities, in accordance with the terms and
provisions of the Plan; and

WHEREAS, in connection with the Participant’s employment with the Company, the
Company desires to award to the Participant #QuantityGranted# Performance Share
Units subject to the terms and conditions of this Award Agreement and the Plan;
and

WHEREAS, the Performance Share Units granted pursuant to this Award Agreement
shall vest based on the following two-step process: (i) first, the maximum
number of Performance Share Units in which Participant can vest shall be
calculated based on the attainment and certification of the Performance Goal
described on Schedule A as of the end of the Performance Period, (ii) then, if
the value (based on the fair market value of a share of Common Stock on the last
day of the Performance Period) of the aggregate number of Performance Share
Units calculated under clause (i) exceeds the Payout Value Limit described on
Schedule A, the number of Performance Share Units calculated under clause (i)
shall be reduced so that the value (based on the fair market value of a share of
Common Stock on the last day of the Performance Period) of the total number of
vested Performance Share Units is equal to the Payout Value Limit; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1.The Plan.  The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Award Agreement shall govern the rights of the Participant
and the Company with respect to the Award.

2.Grant of Award.  The Company hereby grants to the Participant a target award
(the “Award”) of #QuantityGranted# Performance Share Units, on the terms and
conditions set forth herein and in the Plan. Each Performance Share Unit that
vests entitles the Participant to one share of Common Stock.

3.Terms of Award.

(a)Performance Share Unit Account.  The Company shall establish a bookkeeping
account on its records for the Participant and shall credit the Participant’s
Performance Share Units to the bookkeeping account.



 

 

 



--------------------------------------------------------------------------------

 

(b)General Vesting Terms.  Except as provided in this Section 3, the number of
Performance Share Units which actually vest under this Agreement shall be
determined pursuant to the following two-step process: (i) first, the maximum
number of Performance Share Units in which the Participant can vest shall be
calculated based on the attainment and certification of the Performance Goal
described on Schedule A as of the end of the Performance Period, (ii) then, if
the value (based on the fair market value of a share of Common Stock on the last
day of the Performance Period) of the aggregate number of Performance Share
Units calculated under clause (i) exceeds the Payout Value Limit described on
Schedule A, the number of Units calculated under clause (i) shall be reduced so
that the value (based on the fair market value of a share of Common Stock on the
last day of the Performance Period) of the total number of vested Performance
Share Units is equal to the Payout Value Limit.  Any Performance Share Units
that do not vest under the foregoing two-step process as of the end of the
Performance Period shall be forfeited as of the end of the Performance Period.
Except as specifically provided below in this Section 3, in the event of a
termination of the Participant’s employment prior to the end of the Performance
Period, all unvested Performance Share Units will be immediately forfeited.  

(c)If a Participant’s Date of Termination occurs by reason of disability or
other special circumstances (as determined by the Committee), and the Committee
determines, in its sole and absolute discretion, that the Performance Share
Units shall continue to vest following the Participant’s Date of Termination,
the Participant shall vest in the maximum number of Performance Share Units in
which the Participant could vest, based on the two-step process described in
Section 3(b), as if the Participant remained in the employ of the Company
through the end of the Performance Period.

(d)If the Participant is Post-Retirement Vesting Eligible, the Participant shall
vest in the maximum number of Performance Share Units in which the Participant
could vest, based on the two-step process described in Section 3(b), as if the
Participant remained in the employ of the Company through the end of the
Performance Period, provided that, such continued vesting shall be subject to
the satisfaction of the conditions in Section 13, and the Participant shall only
be eligible to vest in accordance with the two-step process described in Section
3(b) with respect to the percentage of unvested Performance Share Units set
forth in the table below.

Age at Retirement

Percentage of the Unvested Performance Share Unit Award Eligible to be Earned by
the Participant

54 and earlier

    0%

55

  60%

56

  65%

57

  70%

58

  75%

59

  80%

60 and beyond

100%

 

(e)Performance Share Units shall continue to vest and the Participant shall vest
in the maximum number of Performance Share Units in which the Participant could
vest, based on the two-step process described in Section 3(b), as if the
Participant remained in the employ of the Company through the end of the
Performance Period following the Participant’s Date of Termination that occurs
under circumstances in which the Participant is entitled to a severance payment
from the Company, a Subsidiary, or an Affiliated Entity under (A) the
Participant’s employment agreement or severance agreement with the Company due
to a termination of the Participant’s employment by the Company without “cause”
or



 

 

 



--------------------------------------------------------------------------------

 

by the Participant for “good reason” in accordance with the Participant’s
employment agreement or severance agreement or (B) the Devon Energy Corporation
Severance Plan, provided that for a severance related termination, the
Participant timely signs and returns to the Company a release of claims against
the Company in a form prepared by the Company (the “Release”) and such Release
becomes effective.  If the Participant fails to timely sign and return the
Release to the Company or revokes the Release prior to the date the Release
becomes effective, the Performance Share Units (and Dividend Equivalents)
subject to this Award Agreement shall be forfeited.

Notwithstanding the foregoing provisions of sub-sections (c), (d) or (e) above,
in the event the Participant’s Date of Termination occurs before the one-year
anniversary of the Date of Grant other than by reason of death or disability,
then the number of Performance Share Units that would have otherwise vested
pursuant to such sub-sections will be pro-rated based on the number of days from
the Date of Grant to the Date of Termination out of 365.

(f)A Participant shall become fully and immediately vested in the Award at the
target level of performance for the Performance Period in the event of the
Participant’s death.

(g)Voting Rights and Dividend Equivalents.  The Participant shall not have any
voting rights with respect to the Performance Share Units.  The Participant
shall be credited with dividend equivalents (“Dividend Equivalents”) with
respect to each outstanding Performance Share Unit to the extent that any
dividends or other distributions (in cash or other property) are declared and/or
paid with respect to the shares of Common Stock after the commencement of the
Performance Period (other than distributions pursuant to a share split, for
which an adjustment shall be made as described in Section 12.1 of the
Plan).  Dividend Equivalents shall be credited to the bookkeeping account
established on the records of the Company for the Participant and will vest
subject to the same conditions as are applicable to the underlying Performance
Share Units, and Dividend Equivalents will be paid in cash to the Participant
reasonably promptly following such vesting (but in no event later than March 15
of the calendar year following the year in which such vesting
occurs).  Accordingly, Dividend Equivalents shall be forfeited to the extent
that the Performance Share Units do not vest and are forfeited or cancelled.  No
interest shall be credited on Dividend Equivalents.

(h)Conversion of Performance Share Units; Delivery of Performance Share Units.

(i)Except in the event of the Participant’s death or the occurrence of certain
Change in Control Events as described under the Plan, the Committee shall,
within a reasonably practicable time following the last day of the Performance
Period, certify the extent, if any, to which the Performance Goal has been
achieved with respect to the Performance Period and the number of Performance
Share Units, if any, earned upon attainment of the Performance Goal, as reduced
by the Payout Value Limit, if applicable.  Such certification shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law.  Payment in respect of vested Performance Share
Units shall be made promptly following the Committee’s certification of the
attainment of the Performance Goal and the determination of the number of vested
Performance Share Units, but in any event, no later than March 15 of the year
following the year in which the Performance Period ends.  

(ii)In the event of the Participant’s death, payment in respect of earned and
vested Performance Share Units shall be made as soon as reasonably practicable
thereafter.

(iii)Notwithstanding any provision of this Award Agreement to the contrary, in
no event shall the timing of the Participant’s execution of the Compliance
Certificate, directly or indirectly,



 

 

 



--------------------------------------------------------------------------------

 

result in the Participant designating the calendar year of payment, and if a
payment that is subject to execution of the Compliance Certificate could be made
in more than one taxable year, payment shall be made in the later taxable
year.  

(iv)All payments in respect of earned and vested Performance Share Units shall
be made in freely transferable shares of Common Stock.  No fractional shares of
Common Stock shall be issued pursuant to this Award, and any fractional share
resulting from any calculation made in accordance with the terms of this Award
Agreement shall be rounded down to the next whole share.

4.Employment.  Nothing in the Plan or in this Award Agreement shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Subsidiaries or Affiliated Entities, or interfere in any way with the right to
terminate the Participant’s employment at any time.

5.Non-transferability of Award.  The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any Performance Share Unit or any interest therein in any manner
whatsoever.

6.Notices.  All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing and shall be
delivered personally or mailed (U.S. mail) by the Company to the Participant at
the then current address as maintained by the Company or such other address as
the Participant may advise the Company in writing.

7.Binding Effect and Governing Law.  This Award Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
by and construed under the laws of the State of Delaware.

8.Company Policies.  The Participant agrees that the Award, and the right to
receive and/or retain any vested Performance Share Units or payments covered by
this Award, will be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented from time to
time by the Company’s Board of Directors, a duly authorized committee thereof or
the Company, or as required by applicable law or any applicable securities
exchange listings standards.  By accepting this Award under the Plan, the
Participant agrees and acknowledges that the Participant is obligated to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup any Award or amounts paid under the Plan subject to clawback
pursuant to such policy, law or standard.  Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any Award or amounts paid pursuant
to this Award.

9.Withholding. The Company and the Participant shall comply with all federal and
state laws and regulations respecting the required withholding, deposit and
payment of any income, employment or other taxes relating to the Award
(including Dividend Equivalents).  The Company shall withhold the employer’s
minimum statutory withholding based upon minimum statutory withholding rates for
federal and state purposes, or as otherwise approved by the Committee, including
payroll taxes that are applicable to such supplemental taxable income.  Any
payment of required withholding taxes by the Participant in the form of Common
Stock shall not be permitted if it would result in an accounting charge to the
Company with respect to such shares used to pay such taxes unless otherwise
approved by the Committee.



 

 

 



--------------------------------------------------------------------------------

 

10.Award Subject to Claims of Creditors.  The Participant shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Dividend Equivalents) under the Plan and this Award Agreement, and
the Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Award
Agreement.

11.Captions.  The captions of specific provisions of this Award Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope of this Award Agreement or the intent of any provision hereof.

12.Counterparts.  This Award Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.

13.Conditions to Post-Retirement Vesting.

(a)Notice of and Conditions to Post-Retirement Vesting.  If the Participant is
Post-Retirement Vesting Eligible, the Company shall, within a reasonable period
of time prior to the Participant’s Date of Termination, notify the Participant
that the Participant has the right, pursuant to this Section 13(a), to continue
to vest following the Date of Termination in any unvested Performance Share
Units provided that the Participant executes and delivers to the Company the
following documentation: (i) a non-disclosure letter agreement, in the form
attached as Exhibit A (a “Non‑Disclosure Agreement”), on or before the Date of
Termination, and (ii) a compliance certificate, in the form attached as Exhibit
B (a “Compliance Certificate”), indicating the Participant’s full compliance
with the Non-Disclosure Agreement, no later than the time(s) specified in
similar provisions of the Participant’s other equity award agreements with the
Company or as may otherwise be required by the Committee.  Notwithstanding the
foregoing and for the avoidance of doubt, at the Company’s election, the
Participant may deliver a single Non-Disclosure Agreement and Compliance
Certificate, as applicable, for each year to satisfy the Participant’s
obligations under this Section and similar provisions in the Participant’s other
equity award agreements with the Company.    

(b)Consequences of Failure to Satisfy Vesting Conditions.  In the event that,
the Participant fails to deliver either the respective Non-Disclosure Agreement
or Compliance Certificate on or before the date required for the delivery of
such document (such failure, a “Non-Compliance Event”), the Participant shall
not be entitled to vest in any unvested Performance Share Units and the unvested
Performance Share Units subject to this Award Agreement shall be forfeited.  The
only remedy of the Company for failure to deliver a Non‑Disclosure Agreement or
a Compliance Certificate shall be the Participant’s failure to vest in, and
forfeiture of, any unvested Performance Share Units.  

14.Definitions.  Words, terms or phrases used in this Award Agreement shall have
the meaning set forth in this Section 14.  Capitalized terms used in this Award
Agreement but not defined herein shall have the meaning designated in the Plan.

(a)“Award” has the meaning set forth in Section 2.

(b)“Award Agreement” has the meaning set forth in the preamble.

(c)“Company” has the meaning set forth in the preamble.



 

 

 



--------------------------------------------------------------------------------

 

(d)“Compliance Certificate” has the meaning set forth in Section 13(a).

(e)“Date of Grant” has the meaning set forth in the preamble.

(f)“Date of Termination” means the first day occurring on or after the Date of
Grant on which the Participant is not employed by the Company, a Subsidiary, or
an Affiliated Entity, regardless of the reason for the termination of
employment; provided, however, that a termination of employment shall not be
deemed to occur by reason of a transfer of the Participant between the Company,
a Subsidiary, and an Affiliated Entity or between two Subsidiaries or two
Affiliated Entities.  The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies.  If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity, and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary
or Affiliated Entity, then the date of occurrence of such transaction shall be
treated as the Participant’s Date of Termination.

(g)“Dividend Equivalent” has the meaning set forth in Section 3(g).

(h)“Early Retirement Date” means, with respect to the Participant, the first day
of a month that occurs on or after the date the Participant (i) attains age 55
and (ii) earns at least 10 Years of Service.

(i)“Non-Compliance Event” has the meaning set forth in Section 13(b).

(j)“Non-Disclosure Agreement” has the meaning set forth in Section 13(a).

(k) “Normal Retirement Date” means, with respect to the Participant, the first
day of a month that occurs on or after the date the Participant attains age 65.

(l)“Participant” has the meaning set forth in the preamble.

(m)“Payout Value Limit” has the meaning set forth in Section 4 of Schedule A.

(n)“Performance Goal” shall mean the performance goal specified on Schedule A
which must be attained and certified in order to satisfy the first step of the
two-step process for vesting in the shares of Common Stock subject to this
Award.  

(o)“Performance Period” has the meaning set forth on Schedule A over which the
attainment of the Performance Goal is to be measured.

(p)“Performance Share Unit” the meaning set forth in the recitals.

(q)“Plan” has the meaning set forth in the recitals.

(r)“Post-Retirement Vesting Eligible” means the Participant’s Date of
Termination occurs (i) by reason of the Participant’s retirement and (ii) on or
after the Participant’s Early Retirement Date or Normal Retirement Date;
provided, that, in connection with the Participant’s termination of employment,
the Committee has not otherwise affirmatively determined that the Participant
shall not be Post-Retirement Vesting Eligible.



 

 

 



--------------------------------------------------------------------------------

 

(s) “Year of Service” means a calendar year in which the Participant is employed
with the Company, a Subsidiary or Affiliated Entity for at least nine months of
a calendar year.  When calculating Years of Service hereunder, the Participant’s
first hire date with the Company, a Subsidiary or Affiliated Entity shall be
used.

“COMPANY”

 

DEVON ENERGY CORPORATION,

 

 

a Delaware corporation

 

 

 

“PARTICIPANT”

 

#ParticipantName#

 

 

 

 

 

 

 

 



 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

PERFORMANCE GOAL, PERFORMANCE PERIOD AND PAYOUT VALUE LIMIT

1.Performance Period.  The maximum number of Performance Share Units in which
Participant can vest pursuant to the Award shall be calculated based on the
Performance Goal over a three-year Performance Period that begins January 1,
2019 and ends December 31, 2021 (the "Performance Period").

2.Performance Goal.  The Performance Goal is based on total shareholder return
(“TSR”).  TSR shall mean the rate of return stockholders receive through stock
price changes and the assumed reinvestment of dividends over the Performance
Period.  Vesting will be based on the Company’s TSR ranking relative to the TSR
ranking of the Peer Companies (identified in Section 3(c) below).  At the end of
the Performance Period, the TSR for the Company, and for each Peer Company,
shall be determined pursuant to the following formula:

TSR = (Closing Average Share Value – Opening Average Share Value) + Reinvested
Dividends

Opening Average Share Value

The result shall be rounded to the nearest hundredth of one percent (.01%).

(a)The term “Closing Average Share Value” means the average value of the common
stock for the 30 trading days ending on the last day of the Performance Period,
which shall be calculated as follows: (i) determine the closing price of the
common stock on each trading date during 30-day period and (ii) average the
amounts so determined for the 30-day period.

(b)The term “Opening Average Share Value” means the average value of the common
stock for the 30 trading days preceding the start of the Performance Period,
which shall be calculated as follows: (i) determine the closing price of the
common stock on each trading date during the 30-day period and (ii) average the
amounts so determined for the 30-day period.

(c)“Reinvested Dividends” shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Performance Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share on the applicable
ex-dividend date by (ii) the Closing Average Share Value.  

(d)Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.

3.Vesting Schedule.  The Performance Share Units will vest pursuant to the
Award, subject to application of the Payout Value Limit described in Section 4
below, based on the Company’s relative TSR ranking in respect of the Performance
Period as compared to the TSR ranking of the Peer Companies, in accordance with
the following schedule:

 

 

 





 

 

 



--------------------------------------------------------------------------------

 

Devon Energy Corporation

Relative TSR Ranking

 

Vesting

(Percentage of Target Award)

1-3

200%

4

175%

5

150%

6

125%

7

100%

Median

90%

9

80%

10

70%

11

60%

12

50%

13-15

0%

 

(a)The maximum number of Performance Share Units that can vest for the
Performance Period may range from 0% to 200% of the target Award, with the
actual percentage to be determined on the basis of the percentile level at which
the Committee certifies that the Performance Goal has been attained in relation
to the corresponding Performance Goal for Peer Companies for the Performance
Period; provided however, that the maximum number of Performance Share Units
that may become earned and vested during such Performance Period will be
calculated as follows: #QuantityGranted# x 200%.  The Committee retains sole
discretion to reduce the vesting percentage (and thus the maximum number of
Performance Share Units that may vest), including reduction to zero, without
regard to the performance of the Company’s TSR relative to the TSR of the Peer
Companies.  In addition, vesting of Performance Share Units shall be subject to
the Payout Value Limit described in Section 4 below.

(b)If the Company’s final TSR value is equal to the TSR value of a Peer Company,
the Committee shall assign the Company the higher ranking.

(c)In addition to the Company, the Peer Companies are Anadarko Petroleum
Corporation, Apache Corporation, Chesapeake Energy Corporation, Concho
Resources, Inc., ConocoPhillips, Continental Resources, Inc., EnCana
Corporation, EOG Resources, Inc., Hess Corporation, Marathon Oil Corporation,
Murphy Oil Corporation, Noble Energy, Inc., Occidental Petroleum Corporation,
and Pioneer Natural Resources Company.

(d)The Peer Companies will be subject to change as follows:

(i)In the event of a merger, acquisition or business combination transaction of
a Peer Company, in which the Peer Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Company.  Any entity
involved in the transaction that is not the surviving company shall no longer be
a Peer Company.

(ii)If a Peer Company ceases to be a publicly traded company at any time during
the Performance Period, for any reason, such company shall remain a Peer Company
but shall be deemed to have a TSR of negative 100% (-100%).

4.Reduction; Pro-rata vesting.  If the value (based on the fair market value of
a share of Common Stock on the last day of the Performance Period) of the
aggregate number of Performance Share Units that vest pursuant to the Award
based on Sections 1-3 of this Schedule A exceeds the Payout Value



 

 

 



--------------------------------------------------------------------------------

 

Limit, then the maximum number of vested Performance Share Units calculated
under Sections 1-3 of this Schedule A shall be reduced so that the value (based
on the fair market value of a share of Common Stock on the last day of the
Performance Period) of the total number of Performance Share Units that vest
pursuant to the Award is equal to the Payout Value Limit.  The “Payout Value
Limit” shall be equal to the product of (a) the fair market value of a share of
Common Stock on the first day of the Performance Period, times (b) the target
number of Units subject to the Award, times (c) four.  

In addition, in the event the pro-ration terms of Section 3(e) of the Award
Agreement apply, then the number of Performance Share Units that vest pursuant
to the Award based on Sections 1-3 of this Schedule A will be pro-rated based on
the number of days from the Date of Grant to the Date of Termination out of 365.

5.General Vesting Terms.  Any fractional Performance Share Unit resulting from
the vesting of the Performance Share Units in accordance with the Award
Agreement shall be rounded down to the nearest whole number.  Any portion of the
Performance Share Units that does not vest as of the end of the Performance
Period shall be forfeited as of the end of the Performance Period.



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Non-Disclosure Agreement

[Insert Date]

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, OK 73102-5015

Re:  Non-Disclosure Agreement

Ladies and Gentlemen:

This letter agreement is entered between Devon Energy Corporation (together with
its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Performance Share Unit Award
Agreement (the “Agreement”) dated _______________, _____ between the Company and
the Participant.  All capitalized terms used in this letter agreement shall have
the same meaning ascribed to them in the Agreement unless specifically denoted
otherwise.

The Participant acknowledges that, during the course of and in connection with
the employment relationship between the Participant and the Company, the Company
provided and the Participant accepted access to the Company’s trade secrets and
confidential and proprietary information, which included, without limitation,
information pertaining to the Company’s finances, oil and gas properties and
prospects, compensation structures, business and litigation strategies and
future business plans and other information or material that is of special and
unique value to the Company and that the Company maintains as confidential and
does not disclose to the general public, whether through its annual report
and/or filings with the Securities and Exchange Commission or otherwise (the
“Confidential Information”).

The Participant acknowledges that his position with the Company was one of trust
and confidence because of the access to the Confidential Information, requiring
the Participant’s best efforts and utmost diligence to protect and maintain the
confidentiality of the Confidential Information.  Unless required by the Company
or with the Company’s express written consent, the Participant will not, during
the term of this letter agreement, directly or indirectly, disclose to others or
use for his own benefit or the benefit of another any of the Confidential
Information, whether or not the Confidential Information is acquired, learned,
attained or developed by the Participant alone or in conjunction with others.

The Participant agrees that, due to his access to the Confidential Information,
the Participant would inevitably use and/or disclose that Confidential
Information in breach of his confidentiality and non-disclosure obligations if
the Participant worked in certain capacities or engaged in certain activities
for a period of time following his employment with the Company, specifically in
a position that involves (i) responsibility and decision-making authority or
input at the executive level regarding any subject or responsibility, (ii)
decision-making responsibility or input at any management level in the
Participant’s individual area of assignment with the Company, or (iii)
responsibility and decision-making authority or input that otherwise allows the
use of the Confidential Information (collectively referred to as the “Restricted
Occupation”).  Therefore, except with the prior written consent of the Company,
during the term of this letter agreement, the Participant agrees not to be
employed by, consult for or otherwise act on behalf of any person or entity in
any capacity in which he would be involved, directly or indirectly, in a
Restricted Occupation.  The Participant acknowledges that this commitment is
intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.



 

 

 



--------------------------------------------------------------------------------

 

The Participant further agrees that during the term of this letter agreement,
the Participant will not, directly or indirectly on behalf of a person or entity
or otherwise, (i) solicit any of the established customers of the Company or
attempt to induce any of the established customers of the Company to cease doing
business with the Company, or (ii) solicit any of the employees of the Company
to cease employment with the Company.

Notwithstanding the foregoing, nothing in this letter agreement is intended to
conflict with the Defend Trade Secrets Act or create liability for disclosures
of trade secrets that are expressly allowed by that statute. In particular,
under the Defend Trade Secrets Act, the Participant will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret of the Company that is made (i) in confidence to a government
official or to the Participant’s attorney solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document that is filed under seal in a proceeding. In addition, if the
Participant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Participant may disclose the trade secret to the
Participant’s attorney and use the trade secret information in the court
proceeding if the Participant files any document containing the trade secret
under seal and does not otherwise disclose the trade secret, except pursuant to
court order. Further, nothing in this letter agreement or any other agreement or
arrangement with the Company shall prohibit or restrict the Participant from
making any voluntary disclosure of information or documents pertaining to
violations of law to any governmental agency or legislative body, any
self-regulatory organization, or the Legal Department of the Company without
prior notice to the Company.

This letter agreement shall become effective upon execution by the Participant
and the Company and shall terminate on December 31, 20__.    [Note: Insert date
that is the end of the 2019-2021 Performance Period.]

If you agree to the above terms and conditions, please execute a copy of this
letter agreement below and return a copy to me.

 

“Participant”

 

_____________________________________

 

#ParticipantName#

The undersigned hereby accepts and agrees to the terms set forth above as of
this ____ day of ____________, ____.

 

“Company”

 

Devon Energy Corporation

 

By:____________________________

 

Name:_________________________

 

Title:__________________________

 

 

 

 



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Compliance Certificate

I hereby certify that I am in full compliance with the covenants contained in
that certain letter agreement (the “Agreement”) dated as of ____________, ____
between Devon Energy Corporation and me and have been in full compliance with
such covenants at all times during the period ending ____________, ____ .

 

___________________________________

 

#ParticipantName#

 

Dated:____________________________

 

 

 

 



 

 

 

